Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in Registration Statement (No. 333-163184) filed November 18, 2009 on Form S-3 of Royale Energy, Inc. of our report dated March 11, 2011, relating to our audits of the financial statements, which appear in the Annual Report on Form 10-K of Royale Energy, Inc. as of December 31, 2010 and 2009, and for the years ended December 31, 2010, 2009, and 2008. We also consent to the reference to our firm under the captions “Experts” in the Prospectus, which is part of the Registration Statement. /s/Padgett, Stratemann & Co., L.L.P. Padgett, Stratemann & Co., L.L.P. San Antonio, Texas March 11, 2011
